Citation Nr: 1011488	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, P.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1995 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to nonservice-connected 
pension benefits.

In April 2006, the Veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing has been associated with the claims file. 

In a July 2009 Order, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand of 
the claim of entitlement to nonservice-connected pension 
benefits, and vacated the Board's February 2007 decision.  
This matter was remanded to the Board for readjudication in 
accordance with the Joint Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran asserts entitlement to nonservice-connected 
pension benefits.  The Veteran asserts entitlement to such 
benefits on the basis that in January 2004, he fell from a 
tree while cutting down limbs, sustained serious injures, and 
is unable to work.  

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability that is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 
3.3, 3.314(b) (2009).  A veteran meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions:  (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 
38 C.F.R. § 3.3(a).

In the present case, the Veteran has active service for 90 
days or more during a period of war.  However, the evidence 
of record is silent as to whether the Veteran is permanently 
and totally disabled from a nonservice-connected disability 
that is not the result of willful misconduct.  While the RO, 
Board, and Court, have considered the issue of willful 
misconduct related to the Veteran's intoxication at the time 
of the January 2004 fall at length, there has not yet been a 
determination that the Veteran is permanently and totally 
disabled.  

As a preliminary matter, the Board finds that additional 
records are required in this case.

The Board notes that the RO determined, in May 2004, that the 
Veteran was not in receipt of disability benefits from the 
Social Security Administration (SSA).  However, review of the 
Veteran's VA treatment records dated in August 2004 indicate 
that he had applied for such benefits and was waiting for 
them to "kick in."  On remand, the RO should contact the 
Veteran to determine if he indeed filed an application for 
such disability benefits.  Records associated with any SSA 
disability benefits claim may include evidence pertinent to 
the issue on appeal.  

The Board also notes that the most recent VA treatment 
records associated with the Veteran's claims file are dated 
in May 2005.  

Further, the Board notes that the Veteran, on a number of 
occasions of VA treatment, expressed his dissatisfaction with 
VA's mental health care.  The Veteran reported that he 
planned on seeking private treatment.  It remains unclear to 
the Board if the Veteran did indeed seek private treatment.  
There are no private treatment records reflecting mental 
health treatment, or treatment for any other condition, 
beyond those records related to the Janaury 2004 fall, 
associated with the claims file.

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As to the issue of whether the Veteran is permanently and 
totally disabled, the Board finds that, subsequent to the 
above described development, a VA examination is in order.  

VA treatment records dated in January 2004 indicate that the 
Veteran considered that he might not be able to perform 
construction work in the future.  The Veteran reported that 
he could see himself in a "desk job" if he was trained.  
The examiner noted that it didn't appear that the Veteran 
wouldn't be able to work again.

At the time of the Veteran's last VA examination in August 
2004, the examiner diagnosed the Veteran with the following:  
(1) multiple rib fractures, healing, with significant pain; 
(2) bilateral ankle sprains, resolved; (3) left shoulder pain 
due to scapula fracture, without loss of range of motion; (4) 
T8-9 fracture with residual bulging and without loss of 
respiratory compromise, loss of range of motion, or sensory 
deficit; (5) right knee injury with likely medial meniscus 
tear; (6) pneumothorax and pneumomediastinum, resolved; and 
(7) cerebral concussion, with non-focal neurological exam.  
The examiner opined that the Veteran's main limitation in 
obtaining gainful employment as a construction worker was the 
lifting restriction related to his multiple rib fractures.  
The examiner reported that it remained to be seen how 
functional the Veteran was in terms of lifting ability until 
his rib fractures healed. 

The Veteran's VA treatment records currently associated with 
the claims file, dated from May 2003 to May 2005, indicate 
that the Veteran has been treated for a number of conditions.  
The Veteran's diagnosed conditions include, but are not 
limited to, the following:  (1) anxiety; (2) attention 
deficit disorder (ADD); (3) depression; (4) seasonal asthma; 
(5) fatty liver; (6) hyperlipidemia; (7) obesity; (8) labile 
blood pressure; (9) chronic diarrhea; (10) splenomegaly; (11) 
right knee pain; (12) parasthesias; (13) left-sided abdominal 
atrophy and pain; (14) alcohol abuse; (15) marijuana abuse; 
(16) substance induced anxiety versus anxiety disorder not 
otherwise specified; and (17) personality disorder traits.  

Thus, there is insufficient evidence of record to determine 
if the Veteran, considering his injuries related to the 
January 2004 fall as well as all other health conditions, is 
permanently and totally disabled.  On remand, the Veteran 
should be scheduled for a VA examination to determine such.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify if 
he indeed filed a claim of entitlement 
to disability benefits from the SSA.  
If a positive response is received, 
obtain and associate with the claims 
file such records from the SSA.  If a 
negative response is received from the 
Veteran, or from the SSA, the claims 
file should be properly documented in 
this regard.

2.  Obtain and associate with the 
claims file treatment records from the 
VAMC in West Haven, Connecticut, dated 
from May 2005 to the present.  If a 
negative response is received from the 
VAMC, the claims file should be 
properly documented in this regard.

3.  Contact the Veteran to clarify if 
he indeed sought private treatment.  If 
a positive response is received, obtain 
and associate with the claims file such 
records.  Advise the Veteran that he 
may submit his treatment records 
himself or he may submit a completed VA 
Form 4142, Authorization and Consent to 
Release Info to the VA.  If a negative 
response is received from the Veteran, 
or from any private treatment provider, 
the claims file should be properly 
documented in this regard.

4.  Subsequent to the above-described 
development, schedule the Veteran for a 
VA examination.  The examiner must 
opine as to whether the Veteran is 
permanently and totally disabled due to 
his medical conditions of record, 
including those resulting from his 
January 2004 fall, excluding any 
psychiatric conditions.

If the examiner determines that the 
Veteran is permanently and totally 
disabled due to any medical 
condition(s), the examiner should 
specify which condition(s) renders the 
Veteran as such.

For any condition(s) that renders the 
Veteran permanently and totally 
disabled, the examiner should opine as 
to the proximate cause of such 
condition(s). 

5.  Schedule the Veteran for a VA 
psychiatric evaluation.  The examiner 
must opine as to whether the Veteran is 
permanently and totally disabled due to 
his psychiatric conditions of record.

If the examiner determines that the 
Veteran is permanently and totally 
disabled due to any psychiatric 
condition(s), the examiner should 
specify which condition(s) renders the 
Veteran as such.

For any condition(s) that renders the 
Veteran permanently and totally 
disabled, the examiner should opine as 
to the proximate cause of such 
condition(s). 

The claims file should be made 
available to each examiner for review 
in conjunction with the examinations, 
and the examiners should note such 
review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiners 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examinations.

6.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to nonservice- 
connected pension benefits, considering 
any additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


